Citation Nr: 0424956	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from May 1940 to August 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconference hearing in April 2004.  



FINDING OF FACT

The veteran's current low back disability is not shown to be 
related to an injury or other event during his period of 
active duty service.  



CONCLUSION OF LAW

The veteran's low back disability is not due to disease or 
injury that was incurred in or aggravated by active duty 
service; nor may arthritis be presumed to have incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, including presenting testimony at a video 
teleconference hearing before a the undersigned wherein he 
stated that he had no further evidence to submit.  

Further, by a February 2002 letter and the February 2003 
Statement of the Case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via those documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was apprised of the relevant 
aspects of VCAA before initial RO consideration of his claim.  
See Pelegrini v. Principi, 16 Vet. App. 259 (2004); Pelegrini 
v. Principi (Pelegrini II), No. 01-944 (U.S. Vet. App. June 
24, 2004).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Factual Background 

The veteran served during World War II in such locations as 
New Guinea and the East Indies.  

On the veteran's enlistment examination in July 1941, a low 
back disability was not noted.  

In April 1942, the veteran complained of a backache along 
with headaches, a lack of appetite and a "terrible taste" 
in his mouth" while receiving treatment for dengue fever.  

In July 1945, the veteran received treatment for a sore back, 
while being treated for a head cold.  

The August 1945 separation medical examination report does 
not reflect complaints of low back symptomatology or a 
diagnosis associated with the low back.  

On February 1947 VA medical examination, the veteran reported 
a history of malaria, a fractured right fifth metacarpal and 
second degree burns all of which occurred in service.  The 
examiner diagnosed recurring malaria, an old fracture to the 
right fifth metacarpal and burn scars on the legs.  The 
examination report contains no reference to the veteran's low 
back.  

On January 1950 VA medical examination report, the examiner 
indicated that the veteran had not been hospitalized since 
separation.  The report reflected no complaints or diagnoses 
pertinent to the low back.  

A February 1995 magnetic resonance imaging (MRI) reflected 
degenerative changes at all levels of the lumbar spine.  

In September 1995, the veteran underwent a lumbar laminectomy 
following many months of complaints of right sciatic pain and 
neurologic deficit secondary to a herniated lumbar disk at 
L4-5 and L5-S1 on the right.  

In October 1997, the veteran underwent an anterior diskectomy 
at L4-5.  The post-operative diagnosis was that of 
degenerative disk disease at L4-5 and L5-S1. 

In December 2001, the veteran filed a claim of service 
connection for a low back disability.  

A February 2002 computed tomography (CT) scan of the low back 
revealed evidence of a vertebral body fusion procedure at L4-
5 and mild to moderate multifactorial central stenosis at L2-
3, L3-4, and L4-5.  The primary diagnosis was major 
abnormality.  

By July 2002 rating decision, the RO denied service 
connection for a low back disability.  

On January 2003 VA orthopedic examination report, the 
examiner indicated the that he had reviewed the veteran's 
service medical records and noted the two episodes of back 
pain in service.  

On examination, the veteran indicated that he injured his 
back while unloading supplies at some point during service 
and again in 1945.  He stated that, following service, he saw 
a chiropractor for approximately 15 years and that pain in 
the lumbar area had persisted since 1945.  

According to the veteran, the pain was initially 
intermittent, but had become constant.  The veteran reported 
a spinal fusion in 1997, which eased his low back pain.  The 
pain, however, eventually returned.  

The examiner observed that a May 2002 MRI reflected no 
impingement and that the diagnosis was that of progressive 
low back pain due to lumbar spondylosis, degenerative disk 
disease and arthritis.  The L4-5 fusion exacerbated the 
veteran's arthritis according to examiner.  

The examiner opined that it was unlikely that the veteran's 
back problems had their origins in service.  The examiner 
explained that there were only two entries regarding the low 
back in service, reflecting back pain and a sore back and no 
other comments.  Thus, the examiner stated that it was 
possible but unlikely that the veteran's current low back 
disability was related to service.  

In April 2004, the veteran testified at a hearing before the 
undersigned.  He indicated that, in or about April 1943, he 
helped to unload ammunition from a ship to shore and injured 
his back and had had back trouble since that time.  



Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence relating to a veteran's claim are in approximate 
balance, the claimant prevails.  Ortiz v. Principi, ? 74 F.3d 
1361 (Fed. Cir.  2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

As confirmed by MRI reports, CT scans, and physicians, the 
veteran suffers from a present disability of the low back.  A 
current disability is a prerequisite for the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra.  A 
current disability alone, however, is insufficient for the 
granting of service connection.  38 C.F.R. § 3.303.  

Based on the medical evidence of record, there is no nexus 
between the veteran's current low back disability and any 
event in service.  As such, service connection for a low back 
disability must be denied.  Id.

The Board recognizes the veteran's belief that his low back 
disability is related to service.  The veteran, however, is 
not competent to render medical opinions upon which the Board 
may rely.  Espiritu, supra.  

The Board reminds the veteran that VA decision makers have 
discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining 
such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  

In the instant case, the Board notes that the only evidence 
of record regarding the etiology of the veteran's low back 
disability reflects a lack of nexus between that disability 
and service.  That evidence, the VA medical opinion, is based 
on a comprehensive examination and a review of the record in 
its entirety.  The Board has no reason to question the VA 
examiner's conclusion.  As such, the Board accepts his 
opinion.  

The Board observes that the two in-service references to pack 
pain occurred during treatment for dengue fever and a head 
cold.  The veteran never voiced complaints related to the low 
back while in service that were unrelated to any injury.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in January 2003, a VA examiner opined 
that the veteran's low back disability was unrelated to 
service.  There is no medical evidence to the contrary.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  

The Board recognizes the veteran's service and documented in-
service injuries that include residuals of second-degree 
burns.  The Board as well does not dispute the veteran's 
belief that his present low back disability is related to 
service.  The medical evidence, however, does not support the 
granting of service connection.  

The paucity of evidence regarding the back in the service 
medical records, moreover, leads the Board to conclude that 
an additional orthopedic examination or other development 
would be of no help to the veteran.  VA need not seek further 
development when such would yield no beneficial results.  
38 U.S.C.A. § 5103A; Soyini, supra; Sabonis, supra.  



ORDER

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



